 BURROUGHS CORP.,THE TODD COMPANY DIVISION347In A.Harris dCo.,' the Board reexamined its policies with respectto the establishment of separate units of warehousing employees inthe retail department store industry.In accordance with that deci-sion, the Board will find appropriate a separate unit of warehousingemployees where :(1) the Employer'swarehousing operation is geo-graphically separated from its retail store operations;(2) there isseparate supervision of employeesengaged inwarehousing functions;and (3)there is no substantial integration among the warehousingemployees and those engaged in other functions.However, as statedinSears, Roebuckd Company,'"Only where all three of these condi-tions are met will such units be approved."We now turn to the facts of the instant case.Assuming that theservice center is a warehouse though, as the record shows, less thanhalf of its space is devoted to warehousing and storage operations, weare convinced that the operation does not meet the geographical sep-aration requirement ofHarris.Not only are the service center andthe Plaza store physically and geographically connected but theiroperations are so designed as to be physically integrated to the extentthat if the center were not attached to the retail store, the store wouldhave to be redesigned in great part to include facilities now locatedin the center.Furthermore,the record shows that there are manyclassifications of employees common to the stores and center with aconstant,substantial interchange of employees between the two facili-ties and that the center employees do not have the separate supervisionrequired byHarris.We therefore find that these circumstances pre-clude the establishment of a separate unit of the employees of theEmployer's Reisterstown Plaza service center, Baltimore,Maryland."Accordingly,we shall dismiss the petition.[The Board dismissed the petition.]9 116 NLRB 1628.7117 NLRB 133, 1348Mt7cns,124 NLRB 389, 391;Rhodes, Inc.,124 NLRB 714, 716;Sears, RoebuckCompany,supra.Burroughs Corporation,The Todd Company Division'andLocalNo. 11,Amalgamated Lithographers of America,Petitioner.Case No. 3-RC-2847.October 18, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Henry J. Winters,1 The names of the Employer and the Petitioner appear as amended at the hearing.139 NLRB No. 24. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of lithographic production em-ployees 2 at the Employer's Rochester, New York Eastern Printingplant where the Company prints business forms and negotiable instru-ments by both letterpress and lithographic processes. In its unit, thePetitioner would include employees in the lithographic preparation,platemaking, and press departments, all of whom the parties agree areengaged in typical lithographic work and possess and exercise theskills associated with such work.The requested employees do notinterchange with letterpress employees and clearly constitute a litho-graphic unit such as the Board customarily finds to be appropriate?The Employer agrees that a lithographic unit is appropriate, but con-tends that in view of the high degree of integration of its operationssuch unit should include, in addition to the employees in the threedepartments the Petitioner seeks, employees in its paper processing,warehousing, and finishing departments. It further contends that thework in paper processing is essentially lithographic in nature.Alsoin dispute is the unit placement of certain other classifications ofemployees.The paper processing department processes paper, purchased bythe Employer, so as to convert it into "safety paper." 4 About 90 to95 percent of the paper processed by this department is subsequentlyused for lithographic production work; however, approximately halfof the department's total output of "safety paper" is shipped to theEmployer's other plants.Nevertheless, about 70 to 75 percent of thepaper used at the plant here involved is processed in this department.As the Employer did not wish to reveal the details of its "safetypaper" process, the record is incomplete concerning its exact nature,but does indicate that a part of the operation is lithographic.How-Y There is no bargaininghistoryfor these employees.e SeeAllen,Lane&Scott,et al.,137 NLRB 223.This processwas developed and is usedexclusively by the Employer.Negotiable in-struments made of such paper are rendered useless by erasures or chemical voiding. BURROUGHS CORP., THE TODD COMPANY DIVISION349ever, the presses are extensively modified after purchase by the Em-ployer and the plates are not made in the plant's lithographic prepara-tion department.The plant manager testified that while the skillsof the pressmen are the "same or comparable" to those of the offsetpressmen in the press department, the paper processing pressmenreceive 10 to 30 cents an hour more than the offset pressmen and thereis no interchange between the two groups.Moreover, it would re-quire 2 to 3 months' training for an offset pressmen to operate apaper processing press.On the basis of this record, it is not established that the paperprocessing operation is essentially a lithographic operation, or thatthe employees in that department spend a predominant amount oftheir time in traditional lithographic work.Nor does it appear theirwork is an integral part of the lithographic process such as wouldwarrant their inclusion for that reason with lithographic productionemployees.Accordingly, we shall exclude the employees in this de-partment form the unit.'The warehousing department is actually a stockroom for paper.Although the employees in this department handle paper used forboth the lithographic and letterpress process, 90 to 95 percent of theirtime is devoted to handling paper to be used for lithographic work.These employees, who require about a year to become proficient, receivethe paper, inspect it for flaws and loose rolls, maintain inventories,and transport the paper to the press department. Some of them op-erate forklift trucks.They handle no other supplies, do no shipping,and are separately supervised.The finishing department employeesperform miscellaneous duties, such as collating, drilling, cornering,inspecting, padding, wrapping, and transporting documents, afterthey leave the press department and prior to shipment.We find without merit the Employer's contention that the em-ployees in these two departments properly belong in the requestedlithographic production unit.The record does not show that theyengage in work that is an integral part of, or otherwise intimatelyconnected with, the lithographic production operation.They arenot in the direct line of progression to the more skilled classificationsof employees engaged in the traditional lithographic work and donot interchange with those employees. In these circumstances, thereisno basis for finding that the employees in the warehousing andfinishing departments appropriately belong in the requested litho-graphic production unit, and they are, therefore, excluded.'5 There are several ink mixers in paper processingAs only 30 percent of the ink theyprepare is used in the press department and 70 percent in paper processing,we find theyare not predominantlyengaged inthe lithographicprocess and, thus, shall not includethem.Sutherland Paper Company,122NLRB1284,footnote 13.a Accord:Allen, Lane&Scott, et al,Supra; Miller& Miller, Inc,132 NLRB 1530;Guardian Printing and Litho Corp,125 NLRB 9,11.See alsoShumate, Incorporated,Case No 25-RC-1941,Supplemental Decision(not published in NLRB volumes),while 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere remains for determination the unit placement of the follow-ing employees, all of whom the Petitioner would exclude and theEmployer would include :Copy artists prepare artwork for lithographic printing on the basisof ideas and rough sketches submitted by customers and the methodartists in the sales office.As this is not essentially creative work, andas the artists are predominantly engaged in the lithographic process,we shall include them .7The preparatory planner routes customers' orders to various workcenters in lithographic preparation and specifies the style and size oftype and the appropriate spacing to be used; the preparatory, OAKand MICR inspectors function as proofreaders.We find that theseemployees and the operators of the Vari-Typer and headliner ma-chines are engaged in work outside the traditional lithographic oper-ation, and they are therefore excluded.8The material gatherers maintain files of negatives and artwork.Some are trained as modelmakers, a category which the parties agreeis properly included in the unit; work as modelmakers when the em-ployees in those categories are absent for illness or other reasons, andwhen additional help is needed; and are considered for positions asmodelmakers when such jobs are available. The record does not, how-ever, establish that they spend a predominant amount of their timeas modelmakers.As the work of the material gatherers is essentiallyclerical in nature, we shall exclude them from the unit.9The numbering machine repairman, employed in the press ratherthan the maintenance department, is responsible for the repair ofthe numbering machine, which is used for orders which require num-bered documents.His most important duty is to set the machine byputting the numbering wheels in their proper positions; it is the press-man, however, who actually puts the machine in the press.We findthat the numbering machine repairman does not exercise the tradi-tional lithographic skills and we shall therefore exclude him fromthe unit.10the Board included roll warehousemenin the lithographicunit in its original decision,131 NLRB 98,footnote 3, relied onby the Employer, it excludedthem in its supplementaldecision, predicated on a more complete record,on the groundsthat "they are principallyengaged in warehousing,shipping and receiving functions,theyspend little time in per-forming functionswhichare integralto the lithographic productionprocess, and they arenot in the direct line of progression to the more skilled classificationswithin the litho-graphic unit ."-1lleiLane R Scott, et at , supraat 228sAccord*Id,228 ,MilleritMiller, Inc, supra at1533Hal W Padgett,et at, d/b/aPadgett Printing and Lithographing Company,101NLRB 144,146;The Madison Com-pany,92 NLRB 914°Allen, Laneit Scott, et al, supraat 228 If any of these employees do in fact spendmore than50 percent of their timein modelmaking,they are included in the unit."Accord:St Louis Lithographing Company,114 NLRB 24, 26. J. G. COWARD, JR., DITCHING SERVICE351Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All lithographic production employees at the Employer's Rochester,New York, Eastern Printing plant, including the copy artists, model-makers, opaquers, combination camera-stripping men, in the litho-graphic preparation department; the pressmen, helpers, and service-men, in the press department; and the platemakers in the platemakingdepartment; but excluding all employees in the paper processing,warehousing, and finishing departments; the preparatory planners,material gatherers, preparatory inspectors, and the operators of theVari-Typer and headliner in the lithographic preparation depart-ment; the numbering machine repairman and the OK and MICRinspectors in the press department; office clerical employees, profes-sional employees, all other employees, guards, and supervisors asdefined in the Act.J.G. Coward,Jr., d/b/a J. G. Coward,Jr.,Ditching ServiceandPort Arthur and Vicinity Building and Trades CouncilA.F.L.-C.I.O.and/or the International Hodcarriers,Building andCommon Laborers of America,Local Union853,A.F.L.-C.I.O.Case No. AO-45. October 19, 1962ORDER DISMISSING PETITION FORADVISORY OPINIONOn September 4, 1962, J. G. Coward, Jr., d/b/a J. G. Coward, Jr.,Ditching Service, herein called the Petitioner, filed a petition foradvisory opinion in the above-entitled proceeding alleging the exist-ence of an injunction suit pending in the 60th District Court of Jeffer-son County, Texas, as Docket No. B-79538, filed by the Petitioneragainst Port Arthur and Vicinity Building and Trades CouncilA.F.L.-C.I.O., and International Hodcarriers Building and Com-mon Laborers of America, Local Union 853, A.F.L.-C.I.O., hereincalled Trades Council and Hodcarriers, respectively.On Septem-ber 19, the Trades Council filed an answer alleging that the pendingdistrict court proceeding, docket No. B-79538, had been dismissed bythe district court judge.By letter dated September 27, 1962, Petition-er's Counsel reiterated the request for an advisory opinion while con-ceding that the injunction suit is no longer pending.The Board hav-ing duly considered this matter,IT IS HEREBY ORDE DD that the Petition for advisory opinion be,and it hereby is, dismissed as there is no proceeding involving the ques-tion of the Board's jurisdiction over the operations of the Petitionerpending in any agency or court of any State or Territory.139 NLRB No. 26.